                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DEANGELO ANTHONY,
              Plaintiff,                           No. 18-10064
v.                                                 District Judge Laurie J. Michelson
                                                   Magistrate Judge R. Steven Whalen
K. SALISBURY, ET AL.,
              Defendants.
                                          /

                                          ORDER
       Plaintiff, a pro se prison inmate in this civil rights action brought under 42 U.S.C.

§1983, has filed a motion for appointment of counsel [Docket #8].
       Unlike criminal cases, there is no constitutional or statutory right to the
appointment of counsel in civil cases. Rather, the Court requests members of the bar to

assist in appropriate cases. In Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir. 1993),
the Sixth Circuit noted that “[a]ppointment of counsel in a civil case is not a

constitutional right. It is a privilege that is justified only by exceptional circumstances.”

(Internal quotations and citations omitted).

       It is the practice of this Court to defer any attempt to obtain counsel for pro se civil
rights Plaintiffs until after motions to dismiss or motions for summary judgment have
been denied. At this point, the Defendants have been served, and have filed a motion for

summary judgment, which is pending [Doc. #22]. Plaintiff’s motion to appoint counsel is
premature. If Plaintiff’s claims ultimately survive dispositive motions, he may renew his
motion for appointment of counsel at that time.

       Accordingly,
       IT IS ORDERED that Plaintiff’s motion for appointment of counsel [Docket #8]

is DENIED WITHOUT PREJUDICE.




                                           s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE
Dated: March 31, 2019




                             CERTIFICATE OF SERVICE
       I hereby certify on March 31, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on March 31, 2019.
                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen
